Citation Nr: 1430249	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-31 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The appellant maintains that he had recognized guerrilla service from January 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

Although the appellant currently lives within the jurisdiction of the RO in Reno, Nevada, because this appeal involves a claim of entitlement to a one-time payment from the FVEC Fund, the RO of jurisdiction is in Manila, the Republic of the Philippines.

The appellant appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant maintains he had the requisite military service as a member of the Philippine Commonwealth Army or the recognized guerrillas, in the service of the Armed Forces of the United States to be eligible for a one-time payment from the FVEC fund.  

The National Personnel Records Center (NPRC) has certified that it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In light of the appellant's testimony, however, a new request for certification is to be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and seek verification of the appellant's service. 

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

